Citation Nr: 1310109	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-30 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from December 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the Board at an April 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for peripheral neuropathy of the left upper extremity as secondary to his service-connected diabetes mellitus.  During the development of his claim, he was provided a VA peripheral nerves examination in April 2010, at which he reported having lost feeling in the right hand with occasional numbness in the left.  On examination, the Veteran demonstrated normal grip strength and normal light touch and pinprick on the left hand.  The VA examiner determined there was no finding of a left upper extremity neuropathy.

However, the Veteran testified at the April 2012 Board hearing that he now suffers from numbness and loss of grip strength in the left hand, similar to symptoms he experiences with his service-connected right upper extremity condition.  Given the Veteran's assertions of recent symptomatology, particularly as the instant claim was denied on the basis of no current disability, the Board believes a new VA examination would be helpful in adjudicating the Veteran's claim.

The Board also notes that the Veteran testified that he receives treatment for this disability at VA facilities, and has provided copies of limited VA treatment records from the Madison VA Medical Center (VAMC).  Other than those supplied by the Veteran, VA treatment records have not been associated with either the paper or virtual claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire these records as they may be material to his claim.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from the Madison, Wisconsin, VAMC should be obtained.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2012).

2. Schedule the Veteran for a VA examination to address the nature and etiology of any peripheral neuropathy of the left upper extremity.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI (Compensation and Pension Records Interchange), and AMIE (Automated Medical Information Exchange)) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any testing deemed necessary should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to address the following:

a. Provide a current diagnosis of any disorder of the left upper extremity including, but not limited to, peripheral neuropathy.

b. For each diagnosed disorder, is it at least as likely as not (probability of at least 50 percent) that such disorder is proximately due to (caused by) or, alternatively, aggravated (chronically worsened) by the Veteran's service-connected diabetes mellitus.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


